TABLE OF CONTENTS

EXECUTION COPY

$15,100,000 CREDIT AGREEMENT

dated as of

December 19, 2002

among

REGENERATION TECHNOLOGIES, INC.,

as Borrower,

and

BANK OF AMERICA, N.A.






--------------------------------------------------------------------------------

TABLE OF CONTENTS



TABLE OF CONTENTS

ARTICLE I   Definitions

1

Section 1.01    Defined Terms

1

Section 1.02    Classification of Loans and Borrowings

13

Section 1.03    Terms Generally

13

Section 1.04    Accounting Terms; GAAP

13

 

 

ARTICLE II   The Credit

13

Section 2.01    Commitment

13

Section 2.02    Loans and Borrowings

14

Section 2.03    Request for Borrowing

14

Section 2.04    Interest Elections

15

Section 2.05    Termination of Commitments

16

Section 2.06    Repayment of Loans; Evidence of Debt

16

Section 2.07    Prepayment of Loans

16

Section 2.08    Fees

17

Section 2.09    Interest

18

Section 2.10    Alternate Rate of Interest

19

Section 2.11    Increased Costs

19

Section 2.12    Break Funding Payments

20

Section 2.13    Taxes

20

Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Set-offs

21

 

 

ARTICLE III   Representations and Warranties

22

Section 3.01    Organization; Powers

22

Section 3.02    Authorization; Enforceability

22

Section 3.03    Governmental Approvals; No Conflicts

22

Section 3.04    Financial Condition; No Material Adverse Change

22

Section 3.05    Properties

23

Section 3.06    Litigation and Environmental Matters

23

Section 3.07    Compliance with Laws and Agreements

24

Section 3.08    Investment and Holding Company Status

24

Section 3.09    Taxes

24

Section 3.10    ERISA

24

Section 3.11    Disclosure

24

Section 3.12    Federal Regulations

25

Section 3.13    Purpose of Loans

25

 

 

ARTICLE IV   Conditions

25

Section 4.01    Closing Conditions

25

Section 4.02    Each Credit Event

27

 

 

ARTICLE V   Affirmative Covenants

27

Section 5.01    Financial Statements and Other Information

27


 


i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Section 5.02    Notices of Material Events

28

Section 5.03    Existence; Conduct of Business

29

Section 5.04    Payment of Obligations

29

Section 5.05    Maintenance of Properties; Insurance

29

Section 5.06    Books and Records; Inspection Rights

29

Section 5.07    Compliance with Laws

30

Section 5.08    Use of Proceeds

30

 

 

ARTICLE VI   Negative Covenants

30

Section 6.01    Indebtedness

30

Section 6.02    Liens

31

Section 6.03    Investments

31

Section 6.04    Fundamental Changes

31

Section 6.05    Transactions with Affiliates

32

Section 6.06    Business Activity

32

Section 6.07    Restricted Payments

32

Section 6.08    Consolidated Leverage Ratio

32

 

 

ARTICLE VII   Events of Default

33

 

 

ARTICLE VIII   Miscellaneous

35

Section 8.01    Notices

35

Section 8.02    Waivers; Amendments

36

Section 8.03    Expenses; Indemnity; Damage Waiver

36

Section 8.04    Survival

37

Section 8.05    Counterparts; Integration; Effectiveness

37

Section 8.06    Severability

37

Section 8.07    Right of Setoff

37

Section 8.08    Governing Law; Jurisdiction; Consent to Service of Process

38

Section 8.09    WAIVER OF JURY TRIAL

38

Section 8.10    Headings

39

Section 8.11    Confidentiality

39


 


ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES:

 

 

 

Schedule 1.1(a) — Investments

 

Schedule 3.06 — Disclosed Matters

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 





iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of December 19, 2002 among Regeneration Technologies,
Inc., a Delaware corporation (the “Borrower”) and Bank of America, N.A. (“Bank
of America” or the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lender provide a $15,100,000 credit
facility for the purposes hereinafter set forth; and

WHEREAS, the Lender has agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01     Defined Terms.

As used in this Credit Agreement, the following terms have the meanings
specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition”, by any Person, means the acquisition by such Person of capital
stock of or other equity interests in, or all or substantially all of the
Property of another Person, or of any line or segment of business or division of
a Person, whether or not involving a merger or consolidation with such Person.

“Active Subsidiaries” means collectively, (i) Alabama Tissue Center, Inc., an
Alabama corporation and (ii) each of other Subsidiary of the Borrower which
shall at any time own assets which constitute more than one percent (1%) of the
consolidated total assets of the Borrower and its Subsidiaries

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Bank of America” means Bank of America, N.A.






--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Bank of America Control Agreement” means that Collateral Account Notification
and Acknowledgment dated as of the date hereof among the Lender, the Borrower
and Bank of America in its capacity as securities intermediary.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Regeneration Technologies, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateral Account” shall have the meaning assigned to such term in
Section 4.01(d)(iii).

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”) and
(b) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition.


2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
10% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Borrower by any Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Credit Agreement, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Credit Agreement or (c) compliance by the Lender (or, for
purposes of Section 2.11(b), by the Lender’s holding company) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Credit Agreement.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Lender are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Bank of America Control Agreement and any other account control agreement
and such other documents executed and delivered in connection with the
attachment and perfection of the Lender’s security interests and liens arising
thereunder.

“Commitment” means the commitment of the Lender to make the Loan on the Closing
Date in a principal amount equal to the Committed Amount.

“Committed Amount” shall have the meaning assigned to such term in
Section 2.1(a).

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income and (iv) other expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and minus (b) all non-cash items increasing Consolidated
Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including the Loans hereunder), (b) that
portion of obligations with respect to capital leases that are capitalized in
the consolidated balance sheet of the Borrower and its Subsidiaries, and (c)


3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

without duplication, all Guaranty Obligations with respect to Indebtedness of
the type specified in subsections (a) and (b) above of Persons other than the
Borrower or any Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (a) Consolidated Funded Indebtedness as of such day
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending as of such day; provided, however, that (i) for the fiscal quarter ending
December 31, 2002, Consolidated EBITDA for purposes hereof shall be the result
obtained by multiplying the actual Consolidated EBITDA for the one fiscal
quarter period ending on such date by four, (ii) for the fiscal quarter ending
March 31, 2003, Consolidated EBITDA for purposes hereof shall be the result
obtained by multiplying the actual Consolidated EBITDA for the two fiscal
quarter period ending on such date by two, and (iii) for the fiscal quarter
ending June 30, 2003, Consolidated EBITDA for purposes hereof shall be the
result obtained by multiplying the actual Consolidated EBITDA for the three
fiscal quarter period ending on such date by four-thirds (4/3).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or requirement
of law applicable to such Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, if any, the Collateral Documents, the Fee Letter and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto (in each case as the same may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time), and “Credit
Document” means any one of them.

“Daily Floating LIBOR Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent (0.01%)) appearing
each day on Telerate Page 3750 that displays the British Bankers Association
Libor Rates for deposits in dollars at approximately 11:00 a.m. (London time) on
such day for a term of thirty (30) days. If for any reason such rate is


4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not available, the term “Daily Floating LIBOR Rate” shall mean the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of one percent
(0.01%)) appearing on Reuters Screen LIBO Page as the London interbank offered
rate for deposits in dollars at approximately 11:00 a.m. (London time) on such
day for a term of thirty (30) days; provided, however, if more than one rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of one percent (0.01%). As to any date on which no such rates are
available, the term “Daily Floating LIBOR Rate” shall mean such rate as
determined on the next proceeding Business Day when such rate was determinable.
If for any reason none of the foregoing rates are available, the term “Daily
Floating LIBOR Rate” shall mean the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1% (0.01%)) at which deposits in dollars for
delivery on such day in same day funds in the approximate amount of the Loan for
a term of thirty (30) days would be offered by the London branch of Bank of
America to major banks in the offshore dollar market at approximately 11:00 A.M.
(London, England time) on such day.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by the
Borrower or any of its Subsidiaries (other than any Debt Issuance permitted by
Section 6.1(a), (b), (c), (d), (f), (g) and (h)).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Issuance” means any issuance by the Borrower or any of its Subsidiaries
to any Person of (a) shares of its Capital Stock other than (i) any shares of
its Capital Stock pursuant to the exercise of options or warrants, (ii) any
shares of its Capital Stock pursuant to the conversion of any debt securities to
equity and (iii) in the case of Subsidiaries, any shares of its Capital Stock
issued to the Borrower or any of its Subsidiaries or (b) any options or warrants
relating to its Capital Stock. The term “Equity Issuance” shall not include (i)
any Debt Issuance or (ii) the issuance of Capital Stock of the Borrower to its
officers, directors or employees.


5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of the Lender, in which its applicable lending office is located and
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Lender is located.

“Existing Credit Agreements” means, that certain (i) $16.0 million construction
loan credit facility made available to the Borrower pursuant to that certain
Construction Loan Agreement dated as of April 2, 2001, among the Borrower and
Bank of America, N.A. and (ii) $2.8 million term loan credit facility made
available to the Borrower pursuant to that certain Business Loan Agreement dated
as of March 30, 2000, among the Borrower and Bank of America, N.A.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if


6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Lender from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter between Bank of America, N.A. and the Borrower
dated as of November 27, 2002.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of the
Borrower or any officer having substantially the same position for the Borrower.

“Florida Campus Properties” means a collective reference to the Borrower’s real
and personal property and fixtures located on the Borrower’s twenty-six acre
headquarters site in Alachua County, Florida, including, without limitation, the
Borrower’s manufacturing facility, commons building, administration building and
operating facility; “Florida Campus Property” means an individual reference to a
Florida Campus Property.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of such indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements but excluding obligations to provide funding for partnerships and
joint ventures) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness or (d) to otherwise
assure or hold harmless the owner of such Indebtedness or obligation against
loss in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount of the Indebtedness in respect of which such
Guaranty Obligation is made.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement between the Lender, or any Affiliate of the Lender.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to similar cash advances (but
excluding any premiums, fees and deposits received in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable or other like obligations incurred in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations of such Person under Hedging Agreements, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall exclude Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.

“Lender” means the Bank of America, N.A.


8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of Telerate (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the Lender
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lender to the Borrower pursuant to this
Credit Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Credit Agreement or (c) the legal rights of or benefits
available to the Lender under this Credit Agreement.

“Maturity Date” means 364 days following the closing date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in respect of
any Equity Issuance or Debt Issuance, net of (a) direct costs (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) and (b) taxes paid or payable as a result thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by the Borrower or any Subsidiary of the Borrower in any
Equity Issuance or Debt Issuance.

“Obligations” means, without duplication, all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower arising under
the Credit Documents, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including, any interest accruing after the occurrence of a
bankruptcy event with respect to the Borrower, regardless of whether such
interest is an allowed claim under the Bankruptcy Code of the United States).


9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Credit Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary,
provided that (a) the capital stock, other equity interests, Property, line or
segment of business or division acquired in such Acquisition relates to a line
of business similar to the business that the Borrower or any Subsidiary is
engaged in on the Closing Date; (b) in the case of an Acquisition of the capital
stock or other equity interests of another Person, (i) the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition and (ii) such Person shall become a direct or indirect
Subsidiary of the Borrower or such Person shall be merged into, or consolidated
or combined with, the Borrower or any Subsidiary in a transaction in which the
Borrower or such Subsidiary, as the case may be, is the surviving entity; (c) no
Event of Default shall exist as of the date of such Acquisition (prior to and
after giving effect thereto); (d) if the aggregate consideration for any such
Acquisition exceeds $3,000,000, (i) the representations and warranties made by
the Borrower herein shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (prior to and after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date and (ii) the Borrower shall have delivered to the
Lender, not less than 10 days prior to the consummation of such Acquisition, a
pro forma certificate from a Financial Officer demonstrating that, upon giving
effect to such Acquisition on a pro forma basis, the Borrower shall be in
compliance with the financial covenant set forth in Section 6.09 and the
aggregate consideration paid by the Borrower for all such Acquisitions occurring
after the Closing Date shall not exceed $5,000,000.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    Liens arising out of judgments or awards so long as an appeal or
proceeding for review is being prosecuted in good faith and for the payment of
which adequate reserves, bonds or other security reasonably acceptable to the
Lender have been provided or are fully covered by insurance; and


10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms, (c) inventory, raw materials and general intangibles acquired in
the ordinary course of business, (d) Investments in notes receivables to
employees of the Borrower in the ordinary course of business for reasonable
business expenses, not to exceed $150,000 in the aggregate, at any one time
outstanding, (f) Permitted Acquisitions, (g) Investments existing on the date
hereof and set forth on Schedule 1.1(a), and (i) other Investments not to exceed
$500,000, in the aggregate, at any one time outstanding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate in effect at its principal office
in Charlotte, North Carolina; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
or any of its Subsidiaries, now or hereafter outstanding, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, and (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding.

“SEC” means the United States Securities and Exchange Commission.

“S&P” means Standard & Poor’s Ratings Services.


11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Sale and Leaseback Transaction” means any arrangement pursuant to which the
Borrower, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an operating lease or a capital lease,
of any Property (a) which the Borrower has sold or transferred (or is to sell or
transfer) to a Person which is not the Borrower or (b) which the Borrower
intends to use for substantially the same purpose as any other Property which
has been sold or transferred (or is to be sold or transferred) by the Borrower
to another Person which is not the Borrower in connection with such lease.

“Security Agreement” means the security agreement and assignment of cash
collateral account dated as of the Closing Date executed in favor of the Lender
by the Borrower, as amended, modified, restated or supplemented from time to
time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Credit Agreement, the borrowing of Loans and the use of the proceeds
thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.02     Classification of Loans and Borrowings.

For purposes of this Credit Agreement, Loans may be classified and referred to
by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

Section 1.03     Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Credit Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04     Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Lender that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Lender notifies the
Borrower that it requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credit

Section 2.01     Commitment.

Subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein the Lender agrees to make
available to the Borrower on the Closing Date Loans in the aggregate principal
amount of FIFTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($15,500,000) (the
“Committed Amount”). Amounts repaid on the Loans may not be reborrowed.


13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.02     Loans and Borrowings.

(a)     Subject to Section 2.10, (i) each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. The Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of the Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Credit
Agreement.

(b)     With respect to the initial Loans made on the Closing Date and
conversions of Loans thereafter pursuant to Section 2.04, at the commencement of
each Interest Period for any Eurodollar Borrowing or ABR Borrowing, such
Borrowing shall be in a minimum aggregate amount of $5,000,000 and integral
multiples of $500,000 in excess thereof. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than an aggregate total of three (3) Eurodollar Borrowings outstanding.

(c)     Notwithstanding any other provision of this Credit Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

Section 2.03     Request for Borrowing.

The Borrower shall submit an appropriate Borrowing Request to the Lender not
later than 2:00 P.M. (Charlotte, North Carolina time) on the Business Day prior
to the Closing Date, with respect to the portion of the Loan initially
consisting of a ABR Loan, or on the third Business Day prior to the Closing
Date, with respect to the portion of the Loan initially consisting of one or
more Eurodollar Loans. Such Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(i)     that the funding of the Loan is requested;

(ii)     the date of such Borrowing, which shall be a Business Day;

(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)     the location and number of the Borrower’s account to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.


14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.04     Interest Elections.

(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefore, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)     To make an election pursuant to this Section, the Borrower shall notify
the Lender of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Lender of a written Interest Election Request in a form approved by the Lender
and signed by the Borrower.

(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Lender so notifies the Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)     Notwithstanding anything herein to the contrary, the Lender and the
Borrower agree that during the period from the Closing Date to January 2, 2003,
the Loans shall bear interest at the Daily Floating LIBOR Rate. Commencing on
January 2, 2003, the Loans shall bear interest as the Borrower may request in
accordance with this Section 2.

Section 2.05     Termination of Commitments.

The Commitment of the Lender shall terminate on the Closing Date.

Section 2.06     Repayment of Loans; Evidence of Debt.

(a)     The Borrower hereby unconditionally promises to pay to the Lender the
then unpaid principal amount of each Loan and all interest, fees and other
amounts payable hereunder on the Maturity Date.

(b)     The Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to the Lender a promissory note payable to the order of the Lender (or, if
requested by the Lender, to the Lender and its registered assigns) and in a form
approved by the Lender and the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.07     Prepayment of Loans.

(a)     Voluntary Prepayments. (i) The Borrower shall have the right at any time
and from time to time to prepay the Loans in whole or in part, without premium
or penalty, subject to Section 2.12 and subject to prior notice in accordance
with paragraph (a)(ii) of this Section. The Borrower shall notify the Lender by
telephone (confirmed by telecopy) of any prepayment hereunder (A) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m. (Charlotte,
North Carolina time), two Business Days before the date of prepayment, or (B) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.
(Charlotte, North Carolina time), one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Each partial prepayment of any Borrowing shall be in an amount of at
least $500,000. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.09.

(b)     Mandatory Prepayments.


16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)     Cash Collateral Account Balance. If at any time, the account balance in
the Cash Collateral Account shall be less than 110% of the outstanding principal
amount of the Loans, then, within five (5) Business Days after notice thereof
from the Lender to the Borrower (i) contribute such additional cash to such Cash
Collateral Account in an amount sufficient to eliminate such shortfall or (ii)
prepay the Loans and in an amount sufficient to eliminate such shortfall. If at
any time the Lender determines that the account balance in the Cash Collateral
Account exceeds the amount required to be held therein pursuant to the foregoing
sentence, the Lender will, within five (5) Business Days of such determination,
return such excess to the Borrower.

(ii)     Debt Issuances. Immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance (such prepayment to be applied as set forth in clause (iv) below).

(iii)     Equity Issuances. Immediately upon receipt by the Borrower or any of
its Subsidiaries of proceeds from any Equity Issuance, the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such
Equity Issuance (such prepayment to be applied as set forth in clause (iv)
below).

(iv)     Sale or Refinancing of Florida Campus Properties. Immediately upon
receipt by the Borrower or any of its Subsidiaries of proceeds from the sale or
refinancing (including, without limitation, pursuant to any Sale and Leaseback
Transaction) of any of the Florida Campus Properties, the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such
sale or refinancing (such payment to be applied as set forth in clause (v)
below).

(v)     Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.07(b) shall be applied to the Loans, first to ABR
Loans and then to Eurodollar Loans in direct order of Interest Period
maturities. Each prepayment of a Borrowing pursuant to this Section 2.07(b)
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.09.

(vi)     Prepayment Account. If the Borrower is required to make a mandatory
prepayment of Eurodollar Loans under Section 2.07(b)(ii), (iii) or (iv), the
Borrower shall have the right, in lieu of making such prepayment in full, to
deposit an amount equal to such mandatory prepayment with the Lender in a cash
collateral account maintained (pursuant to documentation reasonably satisfactory
to the Lender) by and in the sole dominion and control of the Lender. Any
amounts so deposited shall be held by the Lender as collateral for the
prepayment of such Eurodollar Loans and shall be applied to the prepayment of
the applicable Eurodollar Loans at the end of the current Interest Periods
applicable thereto.

Section 2.08     Fees.

(a)     The Borrower agrees to pay to the Lender, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Lender, including, without limitation pursuant to the Fee
Letter.


17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Lender. Fees paid shall not be refundable
under any circumstances.

Section 2.09     Interest.

(a)     The Loans comprising each ABR Borrowing shall bear interest at a rate
per annum equal to the Alternate Base Rate plus .75%.

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus 2.00%.

(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due (following the expiration of any grace period specified in Article
VII), whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefore, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon the Maturity Date.

(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Lender, and such determination shall be conclusive
absent manifest error.

(f)     If, following the Closing Date, the Lender shall be required under the
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of, or including, Eurocurrency Liabilities (as defined in
Regulation D of the Board), the Borrower shall pay to the Lender, additional
interest on the unpaid principal amount of each Eurodollar Loan made to the
Borrower by the Lender, from the date of such Loan until such Loan is paid in
full, at an interest rate per annum equal at all times during the Interest
Period for such Eurodollar Loan to the remainder obtained by subtracting (i) the
LIBO Rate for such Interest Period from (ii) the rate obtained by multiplying
LIBO Rate as referred to in clause (i) above by the Statutory Reserve Rate
applicable to the Lender for such Interest Period. Such additional interest
shall be determined by the Lender and notified to the Borrower not later than
five Business Days before the next Interest Payment Date for such Eurodollar
Loan, and such additional interest so notified to the Borrower by the Lender
shall be payable to the Lender on each Interest Payment Date for such Eurodollar
Loan.


18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.10     Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a)     the Lender reasonably determines (which determination shall be
conclusive absent manifest error; provided, that such determination shall be
applicable to all similar loan obligations held by Lender) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or

(b)     the Lender determines that the LIBO Rate for such Interest Period will
not, in its reasonable judgment, adequately and fairly reflect the cost to the
Lender of making or maintaining its Loans included in such Borrowing for such
Interest Period;

then the Lender shall give notice thereof to the Borrower by telephone or
telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar shall be ineffective, and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

Section 2.11     Increased Costs.

(a)     If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender (other than any reserves included in the
Statutory Reserve Rate); or

(ii)     impose on the Lender or the London interbank market any other condition
affecting this Credit Agreement or Eurodollar Loans made by the Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.

(b)     If the Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on the Lender’s capital or on the capital of the Lender’s holding company, if
any, as a consequence of this Credit Agreement or the Loans made by the Lender,
to a level below that which the Lender or the Lender’s holding company could
have achieved but for such Change in Law (taking into consideration the Lender’s
policies and the policies of the Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.


19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the method of calculating
such amounts, in reasonable detail, shall be delivered to the Borrower and shall
be conclusive absent manifest error. Such certificate shall also certify to
Borrower that Lender is seeking compensation from other borrowers on a
nondiscriminatory basis, as a result of such Change in Law. The Borrower shall
pay the Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)     Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefore;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

Section 2.12     Break Funding Payments.

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.07(a) if such notice is revoked in
accordance herewith two Business Days or less before the specified effective
date), then, in any such event, the Borrower shall compensate the Lender for the
loss, cost and expense (but not loss of profit) attributable to such event. In
the case of a Eurodollar Loan, the loss to the Lender attributable to any such
event shall be deemed to include an amount reasonably determined by the Lender
to be equal to the excess, if any, of (i) the amount of interest that the Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the LIBO Rate for such
Interest Period, over (ii) the amount of interest that the Lender would earn on
such principal amount for such period if the Lender were to invest such
principal amount for such period at the interest rate that would be bid by the
Lender (or an affiliate of the Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period. A certificate of the
Lender setting forth any amount or amounts that the Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.13     Taxes.

(a)     Any and all payments by or an account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender receives an amount equal to the sum it would have
received had no


20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)     In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)     The Borrower shall indemnify the Lender, within 10 days after written
demand therefore, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.

(e)     The Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to select or change the
jurisdiction of its applicable lending office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
the Lender, be otherwise economically disadvantageous to the Lender.

(f)     If the Lender obtains a refund or any Tax for which payment has been
made pursuant to this Section 2.13, which refund in the good faith judgment of
the Lender (and without any obligation to disclose its tax records) is allocable
to such payment made under this Section 2.13, the amount of such refund
(together with any interest received thereon and reduced by reasonable costs
incurred in obtaining such refund) promptly shall be paid to the Borrower to the
extent payment has been made in full by the Borrower pursuant to this Section
2.13.

(g)     The benefits of this Section 2.13 shall not be available to a Lender
that is not a United States Person under Section 7701(a)(30) of the Code. Each
Lender shall provide to the Borrower such properly completed W-9 or other
appropriate U.S. Treasury forms as the Borrower may reasonably request in order
to confirm that no such withholding is required to be made.

Section 2.14     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees under Section 2.11, 2.12 or 2.13, or
otherwise) prior to 12:00 noon (Charlotte, North Carolina time), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its offices at 100 North Tryon, Charlotte, North Carolina except that
payments pursuant to Sections 2.11, 2.12, 2.13 and 9.03 shall be made directly
to the Persons entitled thereto. If any


21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b)     If at any time insufficient funds are received by and available to the
Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lender that except as set forth on
the Disclosure Schedule:

Section 3.01     Organization; Powers.

Each of the Borrower and its Active Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02     Authorization; Enforceability.

The Transactions are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. This
Credit Agreement and the Security Agreement have been duly executed and
delivered by the Borrower and constitute legal, valid and binding obligations of
the Borrower, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03     Governmental Approvals; No Conflicts.

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any material law or regulation applicable to the Borrower
or any of its Subsidiaries or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any material order of
any Governmental Authority and (c) except as provided by the Security Agreement,
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

Section 3.04     Financial Condition; No Material Adverse Change.

(a)     The Borrower has heretofore furnished to the Lender (i) its consolidated
balance sheet and statements of operations, shareholders’ equity and cash flows
as of and for the fiscal


22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

year ended December 31, 2001, reported on by Deloitte & Touche LLP, independent
public accountants, and (ii) its consolidated balance sheet and statements of
operations and cash flows as of and for the fiscal quarter ended September 30,
2002, signed by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b)     Since December 31, 2001, there has been no material adverse change in
the business, assets, operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole, other than as disclosed in the Borrower’s
quarterly report on Form 10-Q for its fiscal quarter ending on September 30,
2002 as filed with the SEC prior to the date hereof.

Section 3.05     Properties.

(a)     Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)     Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06     Litigation and Environmental Matters.

(a)     There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Credit Agreement or the Transactions.

(b)     Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c)     Since the date of this Credit Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in a Material Adverse
Effect.


23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.07     Compliance with Laws and Agreements.

Each of the Borrower and its Active Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08     Investment and Holding Company Status.

Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.

Section 3.09     Taxes.

Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed (taking into account any
extensions granted by the applicable taxing authority) and has paid or caused to
be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.10     ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $5,000,000 the fair market value of
the assets of all such underfunded Plans.

Section 3.11     Disclosure.

The Borrower has disclosed (which disclosure includes all filings by the
Borrower pursuant to the Securities Exchange Act of 1934) to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished in writing by or on behalf of the Borrower to the
Lender for use specifically in connection with the negotiation of this Credit
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.


24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.12     Federal Regulations.

No part of the proceeds of any Loans will be used in any transaction or for any
purpose which violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System, as now and from time to time hereafter
in effect. If requested by the Lender, the Borrower will furnish to the Lender a
statement to the foregoing effect in conformity with the requirements of Form FR
U-1 referred to in said Regulation U.

Section 3.13     Purpose of Loans.

The proceeds of the Loans shall be used to refinance the Existing Credit
Agreements.

ARTICLE IV

Conditions

Section 4.01     Closing Conditions.

This Credit Agreement shall become effective on the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)     Executed Credit Documents. Receipt by the Lender of duly executed copies
of (i) this Credit Agreement, (ii) the Collateral Documents, (iii) Fee Letter
and (iv) all other Credit Documents.

(b)     Corporate Documents. Receipt by the Lender of the following:

(i)     Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of the Borrower certified  to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

(ii)     Bylaws. A copy of the bylaws of the Borrower certified by a secretary
or assistant secretary of the Borrower to be true and correct as of the Closing
Date.

(iii)     Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of the Closing Date.

(iv)     Good Standing. Copies of (A) certificates of good standing, existence
or its equivalent with respect to the Borrower certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing could have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate or comparable
franchise taxes certified as of a recent date by the appropriate governmental
taxing authorities.


25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v)     Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

(c)     Opinions of Counsel. The Lender shall have received, dated as of the
Closing Date, a legal opinion of Fulbright & Jaworski, L.L.P. in form and
substance reasonably satisfactory to the Lender.

(d)     Collateral. The Lender shall have received:

(i)     duly executed consents and/or account control agreements as are
necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral; and

(ii)     evidence that the Borrower shall have deposited into a cash collateral
account (the “Cash Collateral Account”) maintained with the Lender, on terms and
conditions satisfactory in all respect to the Lender, such that, immediately
after giving effect to the Transactions hereunder (including without limitation
the Loans hereunder), the account balance in the Cash Collateral Account shall
be at least 110% of the Loans.

(e)     Consent. Receipt by the Lender of evidence that all governmental,
shareholder and material third party consents and approvals necessary or
desirable in connection with the financings and other transactions contemplated
hereby, and no law or regulation shall be applicable which in the judgment of
the Lender could reasonably be likely to have such effect.

(f)     Litigation. There shall not exist any pending or threatened action,
suit, investigation or proceeding against the Borrower or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect.

(g)     Officer’s Certificates. The Lender shall have received a certificate or
certificates executed by a Financial Officer of the Borrower as of the Closing
Date, in form and substance satisfactory to the Lender, stating that all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects and as of the Closing
Date.

(h)     Termination of Existing Credit Agreements. All existing Indebtedness for
borrowed money of the Borrower and its Subsidiaries under the Existing Credit
Agreements, shall have been repaid in full and terminated and evidence that all
liens and mortgages on the Florida Campus Properties have been or shall
immediately thereafter be released.

(i)     Fees and Expenses. Payment by the Borrower of all fees and expenses owed
by them to the Lender, including, without limitation, payment to the Lender of
the fees set forth in the Fee Letter.

(j)     Other. Receipt by the Lender of such other documents, instruments,
agreements or information as reasonably requested by the Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Borrower and its Subsidiaries.


26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.02     Each Credit Event.

The obligations of the Lender to make, convert or extend any Loan (including the
initial Loans but excluding (i) any conversion of a Eurodollar Loan to an ABR
Loan or (ii) any extension of a Eurodollar Loan as, or a conversion of an ABR
Loan into, a Eurodollar Loan for an Interest Period of one month) are subject to
satisfaction of the following conditions in addition to satisfaction on the
Closing Date of the conditions set forth in Section 4.01:

(a)     The representations and warranties of the Borrower set forth in this
Credit Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing.

(b)     At the time of and immediately after giving effect to such Borrowing, no
Event of Default shall have occurred and be continuing.

Each Borrowing (including the initial Loans but excluding (i) any conversion of
a Eurodollar Loan to an ABR Loan or (ii) any extension of a Eurodollar Loan as,
or a conversion of an ABR Loan into, a Eurodollar Loan for an Interest Period of
one month) shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lender
that:

Section 5.01     Financial Statements and Other Information.

The Borrower will furnish to the Lender:

(a)     within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP (the Lenders agree that the Borrower’s obligations under
this paragraph (a) will be satisfied in respect of any fiscal year by delivery
to the Lender, within 100 days after the end of such fiscal year of its annual
report for such fiscal year on Form 10-K as filed with the SEC);

(b)     within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by


27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments (the Lender
agrees that the Borrower’s obligations under this paragraph (b) will be
satisfied in respect of any fiscal quarter by delivering to the Lender, within
55 days after the end of such fiscal quarter of its quarterly report for such
fiscal quarter on Form 10-Q as filed with the SEC);

(c)     concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.09 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)     promptly after the same become publicly available or upon transmission
or receipt thereof, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be, provided that, with
respect to materials filed with any national securities exchange, only material
filings shall be required to be delivered pursuant to this clause (e); and

(e)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Credit
Agreement, as the Lender may reasonably request, provided that in no event shall
the Borrower or any Subsidiary be obligated to provide to the Lender any trade
secrets or similar information.

Section 5.02     Notices of Material Events.

The Borrower will furnish to the Lender prompt written notice of, but in any
event not later than five Business Days after, the following:

(a)     obtaining actual knowledge of the occurrence of any Default;

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d)     obtaining actual knowledge of the non-compliance or potential
non-compliance with any contractual obligation or requirement of law that is not
currently being contested in good faith by appropriate proceedings if all such
non-compliance in the aggregate could reasonably be expected to have a Material
Adverse Effect;


28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)     obtaining actual knowledge of the revocation of any license, permit,
authorization, certificate, qualification or accreditation of the Borrower or
any Subsidiary by any Governmental Authority if all such revocations in the
aggregate could reasonably be expected to have a Material Adverse Effect; and

(f)     obtaining actual knowledge of any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03     Existence; Conduct of Business.

The Borrower will, and will cause each of its Active Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or stock
or asset sale permitted under Section 6.04.

Section 5.04     Payment of Obligations.

The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05     Maintenance of Properties; Insurance.

The Borrower will, and will cause each of its Active Subsidiaries to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations or maintain a system or systems of self-insurance or assumption of
risk which accords with the practices of similar businesses.

Section 5.06     Books and Records; Inspection Rights.

The Borrower will, and will cause each of its Active Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Active Subsidiaries
to, permit any representatives designated by the Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.


29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.07     Compliance with Laws.

The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.08     Use of Proceeds.

The proceeds of the Loans will be used for the purposes described in
Section 3.13. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

ARTICLE VI

Negative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lender that:

Section 6.01     Indebtedness.

The Borrower will not, and will not permit any Subsidiary to, create, incur,
create, assume or permit to exist any other Indebtedness or liability on account
of borrowed money, represented by any notes, bonds, debentures or similar
obligations, or on account of the deferred purchase price of any property, or
any other deposits, advance or progress payments under contracts, except:

(a)     Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents;

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c)     Indebtedness of the Borrower and its Subsidiaries incurred after the
Closing Date consisting of Capital Lease Obligations or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

(d)     Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(e)     Indebtedness secured by Liens to the extent permitted under Section
6.02(d);

(f)      obligations of the Borrower or any of its Subsidiaries in respect of
Hedging Agreements entered into in order to manage existing or anticipated
interest rate or exchange rate risks and not for speculative purposes;


30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g)     Indebtedness incurred for working capital purposes; provided, such
Indebtedness shall not exceed $15,000,000 in the aggregate at any time;

(h)     Indebtedness owed to Medtronic, Inc. in an amount not to exceed
$13,000,000; and

(i)     other unsecured Indebtedness of the Borrower and its Subsidiaries;
provided that such Indebtedness is not senior in right of payment to the payment
of the Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents.

Section 6.02     Liens.

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a)     Permitted Encumbrances;

(b)     any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d)     Liens securing Indebtedness permitted by Section 6.01(c), (f), (g) and
(h); and

(e)     Liens not otherwise permitted under this Section securing obligations in
an aggregate amount not exceeding at any time $1,000,000 as at the end of the
immediately preceding fiscal quarter of the Borrower.

Section 6.03     Investments.

The Borrower will not make Investments in or to any Person, except for Permitted
Investments.

Section 6.04     Fundamental Changes.

The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or

 


31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person,
including any Affiliate, may merge with any Subsidiary in a transaction in which
the surviving entity is a Subsidiary, (iii) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, (iv) any Subsidiary may liquidate or dissolve or the Borrower or any
Subsidiary may sell, transfer, lease or otherwise dispose of the assets or stock
of any Subsidiary if, in each case, the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lender and (v) the Borrower and its
Subsidiaries may sell immaterial businesses, including Subsidiaries, in the
ordinary course of business.

Section 6.05     Transactions with Affiliates.

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliates or (c) as otherwise permitted by
this Credit Agreement.

Section 6.06     Business Activity.

The Borrower will not, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date.

Section 6.07     Restricted Payments.

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
capital stock of such Person, (b) to make dividends or other distributions
payable to the Borrower (directly or indirectly through Subsidiaries) and
ratably to minority shareholders and (c) other distributions in respect of the
capital stock of such Person or the redemption, retirement, purchase or other
acquisition of the capital stock of such Person (or any warrant, option or other
rights with respect to any shares of capital stock (now or hereafter
outstanding) of such Person) if no Default has occurred and is continuing or
would result from such action.

Section 6.08     Consolidated Leverage Ratio.

Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter to be
greater than (i) for the fiscal quarter ending December 31, 2002, 3.0 to 1.0 and
(ii) for the fiscal quarter ending March 31, 2003 and each fiscal quarter ending
thereafter, 2.5:1.0.


32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)     the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Credit Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;

(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in this Credit Agreement or the Security
Agreement or any amendments or modifications thereof, or in any report,
certificate, financial statement or other document furnished pursuant to this
Credit Agreement or the Security Agreement or any amendments or modifications
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;

(d)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Credit Agreement or the Security Agreement (other
than those specified in clause (a), (b) or (d) of this Article), and if such
failure is curable, such failure shall continue unremedied for a period of
30 days after notice thereof from the Lender to the Borrower;

(f)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Active Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Active Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(g)     the Borrower or any Active Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Active Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;


33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h)     the Borrower or any Active Subsidiary shall admit in writing or fail
generally to pay its debts as they become due;

(i)     one or more judgments or decrees shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall not have been paid,
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof that involves in the aggregate a liability (not paid or fully
covered by insurance) of $500,000 or more;

(j)     an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

(k)     a Change in Control of the Borrower shall occur;

(l)     any Credit Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or the
Borrower or any other Person contests in any manner the validity or
enforceability of any Credit Document; or the Borrower denies that it has any or
further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; or

(m)     the Borrower or any Subsidiary (A) fails to perform or observe (beyond
the applicable grace period with respect thereto, if any) any contractual
obligation if such failure has had a Material Adverse Effect, or (B) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) (beyond the applicable grace period with
respect thereto, if any) in respect of any Indebtedness (other than Indebtedness
hereunder) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $500,000;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Lender may by notice to the Borrower,
take either or both of the following actions, at the same or different times,
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) or (g) of this
Article, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VIII

Miscellaneous

Section 8.01     Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

if to the Borrower:

Regeneration Technologies, Inc.
One Innovation Drive
Alachua, FL 32615
Attn: Chief Financial Officer
Telephone: 386-418-8888
Telecopy: 386-418-3608

if to the Lender (for notices regarding borrowings, payments, conversions, fees,
interest, and other administrative matters):

Bank of America, N. A.
1850 Gateway Blvd.
Location Code: CA4-706-05-11
Concord, CA 94520-3282
Attention: Gloria Myers
Telephone: (925) 675-7853
Telecopy: (888) 969-9237

if to the Lender for all other notices (including with respect to Defaults and
Events of Default, amendments, waivers and modifications of the Credit
Documents, assignments):

Bank of America, N. A.
Location Code: NC1-007-1711
100 North Tryon, 17th Floor
Charlotte, North Carolina 28255
Attention: Phil Durand
Telephone: (704) 386-4955
Telecopy: (704) 288-6002

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Credit Agreement shall be deemed to have been given on the date of
receipt.


35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.02     Waivers; Amendments.

(a)     No failure or delay by the Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Credit Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Lender may have had notice or
knowledge of such Default at the time.

(b)     Neither this Credit Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender.

Section 8.03     Expenses; Indemnity; Damage Waiver.

(a)     The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Lender and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Lender, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Credit Agreement or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable out-of-pocket
expenses incurred by the Lender, including the fees and disbursements of any
counsel for the Lender, in connection with the enforcement or protection of its
rights in connection with this Credit Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof.

(b)     The Borrower shall indemnify the Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the actual or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.


36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.

(d)     All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 8.04     Survival.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Credit Agreement shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
this Credit Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Credit Agreement is outstanding and unpaid. The provisions of Sections 2.11,
2.13 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitment or the
termination of this Credit Agreement or any provision hereof.

Section 8.05     Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Credit Agreement shall become effective when
it shall have been executed by the Lender and the Borrower and when the Lender
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Credit Agreement by Facsimile shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.

Section 8.06     Severability.

Any provision of this Credit Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.07     Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all


37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

deposits (general or special, time or demand, provisional or final) and
including, without limitation, the Collateral Account, at any time held and
other indebtedness at any time owing by the Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Credit Agreement held by the Lender,
irrespective of whether or not the Lender shall have made any demand under this
Credit Agreement and although such obligations may be unmatured. The rights of
the Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which the Lender may have.

Section 8.08     Governing Law; Jurisdiction; Consent to Service of Process.

(a)     This Credit Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Credit
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Credit Agreement shall affect any right that the Lender may otherwise have to
bring any action or proceeding relating to this Credit Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(c)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)     Each party to this Credit Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Credit Agreement will affect the right of any party to this Credit Agreement to
serve process in any other manner permitted by law.

Section 8.09     WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS


38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 8.10     Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Credit Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Credit Agreement.

Section 8.11     Confidentiality.

The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
and its directors, officers, employees and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent, and only to the
extent, required by applicable laws or regulations or by any subpoena or similar
legal process, provided that the Person required to disclose such information
shall take reasonable efforts (at Borrower’s expense) to ensure that any
Information so disclosed shall be afforded confidential treatment, (d) to any
other party to this Credit Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Credit Agreement, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower who is not, to the knowledge of the Lender, under an
obligation of confidentiality to Borrower with respect to such Information. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

[SIGNATURE PAGE FOLLOWS]


39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written

 

BORROWER:

 

REGENERATION TECHNOLOGIES, INC.,
a Delaware corporation

 

 





 

By: 



/s/ Brian K. Hutchison

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

 Brian K. Hutchison

 

 

 

 

Title: 

 Chairman, President and Chief Executive Officer

 

LENDER:

 

BANK OF AMERICA, N.A.

 

 





 

By: 



/s/ Philip S. Durand

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

 Philip S. Durand

 

 

 

 

Title: 

 Managing Director

 


40


 